NUMBER 13-14-00051-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

Blanca Petty,                                                                 Appellant,

                                            v.

John K. Petty,                                      Appellee.
____________________________________________________________

             On appeal from the 329th District Court
                   of Wharton County, Texas.
____________________________________________________________

                                       ORDER
  Before Chief Justice Valdez and Justices Rodriguez and Longoria
                          Order Per Curiam

      Appellant, Blanca Petty, filed an affidavit of indigence in the trial court. A contest to

the affidavit was filed, and on February 4, 2014, the trial court conducted a hearing on the

contest to appellant’s indigence affidavit. At the conclusion of the hearing, the trial court

sustained the contest and denied appellant’s request for indigence status. Appellant filed

her motion with this Court seeking review of the indigence issue on February 17, 2014, which
we denied as untimely by our order of March 11, 2014. See TEX. R. APP. P. 20.1(j)(2). On

March 17, 2014, appellant filed a motion to reconsider our ruling in that order.

       Upon further review and consideration of the record, the Court is of the opinion that

appellant's motion for reconsideration should be GRANTED. Although the trial court issued

an initial order sustaining the contest to appellant's application on February 4, 2014, it

appears from further review of the record that the trial court's final order sustaining the

contest was entered on February 10, 2014. Thus, appellant's February 17, 2014 motion

seeking review of the trial court's order was timely. See id. (providing that "if the trial court

sustains a contest, the party claiming indigence may seek review of the court’s order by

filing, within ten days of the order sustaining the contest, a motion with the appellate court

challenging the order without advance payment"). That motion was then GRANTED by this

Court by operation of law on February 27, 2014. See id. at R. 20.1(j)(4) ("If the appellate

court does not deny the motion within 10 days after it is filed, the motion is granted by

operation of law.").

       The Court, having fully examined and considered the available appellate record

regarding the indigence matter, is of the opinion that appellant has established her

indigence. Appellant is therefore entitled to an appellate record without prepayment. See

id. at R. 20.1(k).

       IT IS SO ORDERED.

                                                                 PER CURIAM

Delivered and filed the
2nd day of April, 2014.




                                              2